Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE


Claims 17-39 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification and based on applicant's argument filed on 01/24/2022, claims has been found allowable because the prior art of record, does not teach, suggest or disclose “acquire first feature information other than a facial region of a target person, wherein the first feature information corresponds to a first image, acquire second feature information containing a first facial region, wherein the second feature information corresponds to a second image, determine a first collation result between the first feature information and the second feature information, determine a second collation result between a face in the first facial region of the second feature information and first predetermined facial information, generate output information comprising at least one of the first feature information, the second feature information, the first collation result, and the second collation result, acquire third feature information containing a second facial region, wherein the third feature information corresponds to a third image, and determine a third collation result between the first feature information and the third feature information, wherein the output information comprises at least the second correlation result for the second feature information and the third correlation result for the third feature information” in combination with the rest of the limitations of the claim. The prior art of the record does not disclose each and every aspect of the above claim. Any comments considered necessary by applicant must be submitted no later than the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/            Primary Examiner, Art Unit 2648